DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 01/25/2022.
Claims 1-30 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-10, 12-16, 18-20, 22-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panecki et al. (EP 2,779,745 A1) in view of Islam et al. (US 2022/0124622 A1).

Regarding claim 1, Panecki teaches a method of wireless communication at a user equipment (UE), comprising: 
receiving a configuration from a base station (UE receives from a base station via Radio resource control signalling a table associating the values of the UE mobility state such as low-mobility and normal-mobility state corresponding to DRX, cycle length and  "default" DRX associated with the "Normal-mobility" state can be changed by a higher DRX associated with the "Low-mobility" state of the present invention and called a "Low-mobility DRX see Panecki: ¶[0047-0051]), wherein the DRX operation comprises a plurality of DRX cycles (low DRX cycle length and default DRX cycle length see Panecki: ¶[0048]; Fig.7); and 
monitoring for communication from the base station based on the sequence of predetermined configuration parameters for the DRX operation (UE employs a first value ‘”low DRX cycle length” of DRX cycle associated with the “Low mobility state of the UE or a second value Default DRX cycle length of DRX cycle length associated with Normal mobility state of the UE where the low DRX cycle length is higher than the value default DRX cycle length and listens for paging occasions to monitoring for communication from the base station based on the “Low DRX cycle length “ or “Default DRX cycle length see ¶[0048-0049]).
Panecki does not explicitly teaches configuration comprising a sequence of predetermined configuration parameters for discontinuous reception (DRX) operation based on predetermined state changes for the UE with relation to a communication link with the base station. 
However, Islam teaches the configuration comprising a sequence of predetermined configuration parameters for discontinuous reception (DRX) operation based on predetermined state changes for the UE with relation to a communication link with the base station (UE receive control signaling (step 502) include wakeup signal  (WUS) can be transmit by a sequence prior to DRX on/active time see Step 504, which is related to a communication between base station and UE see Fig.5 ¶[0070]; ¶0048-0049]) in order to provide resource monitoring and power saving in a UE according to a discontinuous reception in new radio (see Islam: ¶[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Panecki to include (or to use, etc.) the configuration comprising a sequence of predetermined configuration parameters for discontinuous reception (DRX) operation based on predetermined state changes for the UE with relation to a communication link with the base station as taught by Islam in order to provide resource monitoring and power saving in a UE according to a discontinuous reception in new radio (see Islam: ¶[0004]).
Regarding claim 3, the modified Panecki taught the method of claim 1 as described hereinabove. Panecki further teaches wherein the sequence of predetermined configuration parameters comprises time intervals between adjacent wake up signal (WUS) occasions or adjacent DRX ON durations comprised in the plurality of DRX cycles (the values of the parameter DRX length corresponding to the sequence of predetermined configuration parameter in the time interval between adjacent DRX ON durations in the plurality of DRX cycles see Panecki: ¶[0048-0051]).  
Regarding claim 4, the modified Panecki taught the method of claim 3 as described hereinabove. Panecki further teaches wherein the time intervals are non-uniform or at least a subset of the time intervals are uniform (report interval uniform see Panecki: Fig.7).  
Regarding claim 6, the modified Panecki taught the method of claim 1 as described hereinabove. Panecki further teaches wherein the sequence of predetermined configuration parameters comprises signal strength information corresponding to a wake up signal (WUS) occasion or DRX ON duration of each DRX cycle comprised in the plurality of DRX cycles (Reference signal Received power (RSRP) and Reference signal received Quality (RSRQ) see Panecki: ¶[0042-0044]).  
Regarding claim 7, the modified Panecki taught the method of claim 6 as described hereinabove. Panecki further teaches wherein the signal strength information comprises automatic gain control (AGC) parameters for the WUS occasion or the DRX ON duration of each DRX cycle comprised in the plurality of DRX cycles (low-mobility sate for lowering the frequency of cell measurement see Panecki: ¶[0033-0034]).  
Regarding claim 8, the modified Panecki taught the method of claim 1 as described hereinabove. Panecki further comprising: receiving at least one of a wake up signal (WUS) from the base station in association with a DRX ON duration or a control channel from the base station during the DRX ON duration or transmitting a scheduling request to the base station for uplink transmission (UE receiving signalling information and perform measurement at certain time in active mode  and sleep for the rest of time when configured with DRX in idle mode see Panecki: ¶[0079]); and 
receiving an indication of an additional sequence of predetermined configuration parameters for downlink data reception or uplink data transmission (receiving the RSRP and RSRQ are the parameter for channel quality estimation for cell reselection and handover decision see Panecki: ¶[0079]).  
Regarding claim 9, the modified Panecki taught the method of claim 8 as described hereinabove. Panecki further teaches wherein the sequence of predetermined configuration parameters for the DRX operation corresponds to a longer amount of time than the additional sequence of predetermined configuration parameters for the downlink data reception or the uplink data transmission (UE employs a first value ‘”low DRX cycle length” of DRX cycle associated with the “Low mobility state of the UE or a second value Default DRX cycle length of DRX cycle length associated with Normal mobility state of the UE where the low DRX cycle length is higher than the value default DRX cycle length and listens for paging occasions to monitoring for communication from the base station based on the “Low DRX cycle length “ or “Default DRX cycle length see ¶[0048-0049]).
Regarding claim 10, the modified Panecki taught the method of claim 8 as described hereinabove. Panecki further teaches wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a denser sequence of predetermined configuration parameters than the sequence of predetermined configuration parameters for the DRX operation (setting the user equipment to a Low-mobility state wherein a frequency for cell measurements, called a Low-mobility frequency for cell measurements, is reduced in comparison with a frequency for cell measurements of a default state of said user equipment, called a Normal-mobility state see ¶[0025]).  
Regarding claim 12, the modified Panecki taught the method of claim 8 as described hereinabove. Panecki further comprising: receiving downlink data from the base station or transmitting uplink data to the base station for a duration of time based on the additional sequence of predetermined configuration parameters: and 030284.1827540Qualcomm Ref. No. 193441 returning to monitoring for communication from the base station based on the sequence of predetermined configuration parameters for the DRX operation following the duration of time (UE receiving signalling information and perform measurement at certain time in active mode  and sleep for the rest of time when configured with DRX in idle mode see Panecki: ¶[0079]).  
Regarding claim 13, the modified Panecki taught the method of claim 8 as described hereinabove. Panecki further teaches wherein the UE applies the sequence of predetermined configuration parameters for the DRX operation during a wake up signal (WUS) occasion or a DRX ON duration of each DRX cycle (UE receiving signalling information and perform measurement at certain time in active mode  and sleep for the rest of time when configured with DRX in idle mode see Panecki: ¶[0079]).  
Regarding claim 14, the modified Panecki taught the method of claim 1 as described hereinabove. Panecki further teaches wherein the UE applies the sequence of predetermined configuration parameters for the DRX operation in a repeated manner or for an indicated duration of time (UE receiving signalling information and perform measurement at certain time in active mode  and sleep for the rest of time when configured with DRX in idle mode see Panecki: ¶[0079]; Fig.7).
Regarding claim 15, claim 15 is rejected for the same reason as claim 1 as set forth hereinabove. 
Regarding claim 16, Panecki teaches a method of wireless communication at a base station, comprising: 
configuring a user equipment (UE) (UE receives from a base station via Radio resource control signalling a table associating the values of the UE mobility state such as low-mobility and normal-mobility state corresponding to DRX, cycle length and  "default" DRX associated with the "Normal-mobility" state can be changed by a higher DRX associated with the "Low-mobility" state of the present invention and called a "Low-mobility DRX see Panecki: ¶[0047-0051]), wherein the DRX operation comprises a plurality of DRX cycles (low DRX cycle length and default DRX cycle length see Panecki: ¶[0048]; Fig.7); and 
transmitting communication to the UE based on the sequence of predetermined configuration parameters for the DRX operation (UE employs a first value ‘”low DRX cycle length” of DRX cycle associated with the “Low mobility state of the UE or a second value Default DRX cycle length of DRX cycle length associated with Normal mobility state of the UE where the low DRX cycle length is higher than the value default DRX cycle length and listens for paging occasions to monitoring for communication from the base station based on the “Low DRX cycle length “ or “Default DRX cycle length see ¶[0048-0049]).
Panecki does not explicitly teaches configuration comprising a sequence of predetermined configuration parameters for discontinuous reception (DRX) operation based on predetermined state changes for the UE with relation to a communication link with the base station. 
However, Islam teaches the configuration comprising a sequence of predetermined configuration parameters for discontinuous reception (DRX) operation based on predetermined state changes for the UE with relation to a communication link with the base station (UE receive control signaling (step 502) include wakeup signal  (WUS) can be transmit by a sequence prior to DRX on/active time see Step 504, which is related to a communication between base station and UE see Fig.5 ¶[0070]; ¶0048-0049]) in order to provide resource monitoring and power saving in a UE according to a discontinuous reception in new radio (see Islam: ¶[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Panecki to include (or to use, etc.) the configuration comprising a sequence of predetermined configuration parameters for discontinuous reception (DRX) operation based on predetermined state changes for the UE with relation to a communication link with the base station as taught by Islam in order to provide resource monitoring and power saving in a UE according to a discontinuous reception in new radio (see Islam: ¶[0004]).
Regarding claim 18, claim 18 is rejected for the same reason as claim 3 as set forth hereinabove. 
Regarding claim 19, the modified Panecki taught the method of claim 18 as described hereinabove. Panecki further teaches wherein the time intervals are non-uniform (report interval by multiplying by a predetermined factor see Panecki: ¶[0061]). 
Regarding claim 20, the modified Panecki taught the method of claim 18 as described hereinabove. Panecki further teaches wherein at least a subset of the time intervals are uniform (report interval uniform see Panecki: Fig.7).
Regarding claim 22, claim 22 is rejected for the same reason as claim 6 as set forth hereinabove. 
Regarding claim 23, claim 23 is rejected for the same reason as claim 7 as set forth hereinabove. 
Regarding claim 24, claim 24 is rejected for the same reason as claim 8 as set forth hereinabove. 
Regarding claim 25, claim 25 is rejected for the same reason as claim 9 as set forth hereinabove. 
Regarding claim 26, claim 26 is rejected for the same reason as claim 10 as set forth hereinabove. 
Regarding claim 29, claim 29 is rejected for the same reason as claim 12 as set forth hereinabove. 
Regarding claim 30, claim 30 is rejected for the same reason as claim 16 as set forth hereinabove. 

Claims 2, 5, 11, 17, 21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panecki et al. (EP 2,779,745 A1) in view of Islam et al. (US 2022/0124622 A1) and further in view of Kim (US 2019/0230569 A1).
Regarding claim 2, the modified Panecki taught the method of claim 1 as described hereinabove. The modified Panecki does not explicitly teaches wherein the sequence of predetermined configuration parameters comprises a sequence of beams, at least one beam in the sequence of beams being indicated for the UE to use during a WUS occasion or a DRX on duration of each DRX cycle comprised in the plurality of DRX cycles.  
However, Kim teaches wherein the sequence of predetermined configuration parameters comprises a sequence of beams (plurality of beams allocated to the mobile XDU see Kim: ¶[0135]), at least one beam in the sequence of beams being indicated for the UE to use during a wake up signal (WUS) occasion or a DRX on duration of each DRX cycle comprised in the plurality of DRX cycles (Among the DRX related procedures, the mobile XDU may perform the beam pairing procedure with the fixed XDU for a DRX-related synchronization procedure, an on-duration procedure, a downlink reception procedure, an uplink transmission procedure, or the like. Each of the mobile XDU and fixed XDU may determine beam  configuration (e.g., shape, pattern), beam  index, etc. through the beam pairing procedure see Kim: ¶[0158-0159]) in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Panecki to include (or to use, etc.) the wherein the sequence of predetermined configuration parameters comprises a sequence of beams, at least one beam in the sequence of beams being indicated for the UE to use during a wake up signal (WUS) occasion or a DRX on duration of each DRX cycle comprised in the plurality of DRX cycles as taught by Kim in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
Regarding claim 5, the modified Panecki taught the method of claim 3 as described hereinabove. The modified Panecki does not explicitly teaches wherein the time intervals are based on a distance between adjacent base stations or adjacent remote radio heads along a predetermined path for the UE.
However, Kim teaches wherein the time intervals are based on a distance between adjacent base stations or adjacent remote radio heads along a predetermined path for the UE (mobility support procedure based on the distance between the XDU “A path between the XDU located in the movement path of the mobile XDU and the mobile XDU may be configured, and a path between an XDU located within a predetermined distance from the mobile XDU (e.g., another XDU belonging to a local area to which the mobile XDU belongs) and the mobile XDU may be configured “see ¶[0203-0204]) in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Panecki to include (or to use, etc.) the wherein the time intervals are based on a distance between adjacent base stations or adjacent remote radio heads along a predetermined path for the UE as taught by Kim in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
Regarding claim 11, the modified Panecki taught the method of claim 8 as described hereinabove. The modified Panecki does not explicitly teaches wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information, wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers.  
However, Kim teaches wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information (channel status indicator and beam indexes see Kim: ¶[0254-0255]), wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers (perform demodulation and decoding operation on beam on the control information see Kim: ¶[0253]) in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Panecki to include (or to use, etc.) the wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information, wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers as taught by Kim in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
Regarding claim 17, claim 17 is rejected for the same reason as claim 2 as set forth hereinabove. 
Regarding claim 21, claim 21 is rejected for the same reason as claim 5 as set forth hereinabove. 
Regarding claim 27, claim 27 is rejected for the same reason as claim 11 as set forth hereinabove. 
Regarding claim 28, claim 28 is rejected for the same reason as claim 11 as set forth hereinabove. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


May 2, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478